Derbigny, J.
delivered the opinion of the court. This is a contest about limits between two Archinard, the appellee, complains that Miller, the appellant, incroaches upon his land; the line between them not being ascertained sufficiently by the testimony, recourse must be had to the other boundaries of their respective tracts, which are not disputed.
Miller holds under Wm. Dupart, who in the year *7141788, obtained an order of survey for twenty arpents front; of those twenty arpents Dupart sold five to the plaintiff's ancestor, so that his title now calls for fifteen. Beginning to survey from his lower boundary, which is admitted, the fifteen appents end at an hackberry stump, which the plaintiff contends is the boundary between them. Now, as the title of the plaintiff calls for all the land between R. E. Cuny and Wm. Dupard, it is clear that, at the place where Dupard’s grant is satisfied, the plaintiff’s land begins.
West’n District.
September, 1820.
Baldwin for the plaintiff, Murray for the defendant.
Upon the whole we are satisfied that the decision of the district judge, which has adjudged to the plaintiff the land in dispute, is perfectly correct.
It is therefore, ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.